February 25, 2008 VIA EDGAR U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:iShares, Inc. (the “Company”), File Nos. 33-97598, 811-09102 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Company, please accept this letter as certification that the prospectuses for the iShares MSCI Austria Index Fund and the iShares MSCI Netherlands Index Fund and the statement of additional information for the Funds of the Company, each dated February 25, 2008, do not differ from those contained in Post-Effective Amendment No. 53, filed electronically on February 22, 2008, to the Company’s Registration Statement on Form N-1A. Please address all questions regarding this filing to the undersigned at (415) 817-6131. Very truly yours, /s/Kevin D. Smith, Esq. Kevin D. Smith, Esq.
